Case 1:17-cv-00374-LPS Document 738 Filed 08/10/20 Page 1 of 2 PageID #: 17814




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


BRISTOL-MYERS SQUIBB COMPANY and
PFIZER INC.,

      Plaintiffs and Counterclaim-Defendants,
                                                            C.A. No. 17-cv-374-LPS
              v.                                            (CONSOLIDATED)

AUROBINDO PHARMA USA INC. and
AUROBINDO PHARMA LTD.,

      Defendants and Counterclaim-Plaintiffs.



                                   JOINT STATUS REPORT

       Pursuant to the Court’s August 5, 2020 Order (D.I. 736), the parties submit this joint

status report to notify the Court that the parties do not believe any further proceedings in this

Court are required before judgment is entered. Per the attached proposed form of judgment, the

parties propose that any assessment of costs or motion for attorneys’ fees under Fed. R. Civ. P.

54(d) and D. Del. L.R. 54.1-54.3, including any motion that this case is exceptional under 35

U.S.C. § 285, be deferred until all appeals relating to this case have been exhausted.



 Dated:   August 10, 2020                           Respectfully submitted,

 FARNAN LLP                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP

 /s/ Michael J. Farnan                              /s/ Robert M. Vrana ___________________
 Joseph J. Farnan, Jr. (Bar No. 100245)             Karen L. Pascale (No. 2903)
 Brian E. Farnan (Bar No. 4089)                     Robert M. Vrana (No. 5666)
 Michael J. Farnan (Bar No. 5165)                   Rodney Square
 919 N. Market Street, 12th Floor                   1000 North King Street
 Wilmington, DE 19801                               Wilmington, DE 19801
 Tel: (302) 777-0300                                Tel: (302) 571-6600
 Fax: (302) 777-0301                                kpascale@ycst.com
 farnan@farnanlaw.com                               rvrana@ycst.com


                                                –1–
Case 1:17-cv-00374-LPS Document 738 Filed 08/10/20 Page 2 of 2 PageID #: 17815




 bfarnan@farnanlaw.com
 mfarnan@farnanlaw.com                           Counsel for Defendants Sunshine Lake
                                                 Pharma Co., Ltd. and HEC Pharm USA Inc.
 Counsel for Plaintiffs Bristol-Myers Squibb
 Company and Pfizer Inc.
                                                 PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL,
                                                 P.A.

                                                 /s/ John C. Phillips, Jr._________________
                                                 John C. Phillips, Jr. (Bar. No. 110)
                                                 David A. Bilson (Bar No. 4986)
                                                 Phillips, Goldman, McLaughlin & Hall, P.A.
                                                 1200 North Broom Street
                                                 Wilmington, DE 19806
                                                 Tel: (302) 655-4200
                                                 dab@pgmhlaw.com
                                                 jcp@pgmhlaw.com

                                                 Counsel for Defendants Unichem
                                                 Laboratories, Ltd. and Sigmapharm
                                                 Laboratories LLC




                                               –2–
